Citation Nr: 0103843	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-51 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claims seeking 
entitlement to service connection for PTSD, for a right ankle 
disability, and for an eye disability.

At the veteran's hearing before a traveling member of the 
Board in October 1998, he indicated that he wished to 
withdraw his claims for entitlement to service connection for 
a right ankle disability and an eye disability.  

In a statement dated July 2000, the veteran asserted that he 
wished to claim service connection for nerves, and that Agent 
Orange had caused this problem.  As the current claim on 
appeal is limited to consideration of service connection for 
PTSD, the claim of service connection for a psychiatric 
disability other than PTSD is referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All identified relevant evidence for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The record does not include evidence of a medical 
diagnosis of PTSD.


CONCLUSIONS OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is denied.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for a 
psychiatric condition.  

Service personnel records show that the veteran served in 
Vietnam from January 20, 1966, to January 19, 1967.

In a February 1996 statement, the veteran claimed that Agent 
Orange caused his nerve problems.  

In a May 1996 PTSD questionnaire, the veteran described being 
subject to two mortar attacks while in Vietnam.  The veteran 
claimed that Agent Orange affected him in some way.  

Dr. J. T. submitted a medical report dated December 1996.  
The veteran was diagnosed with major depression disorder, 
single episode, severe with psychotic symptoms.  

In November 1997, the Social Security Administration (SSA) 
determined that the veteran was disabled due to back pain, 
anxiety, and depression.  The psychiatric records submitted 
by private physicians were duplicative of previous 
psychiatric records already submitted.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 1998, a transcript of which has been 
associated with the claims folder.  The veteran testified 
that he had been treated for depression.  He stated that he 
had been involved in mortar attacks while in Vietnam.  He 
stated that he first sought treatment for his psychiatric 
disorder in 1993, but that before that, he had had trouble 
keeping jobs.  

Dr. D. H. submitted a letter dated December 1998, and 
enclosed copies of his treatment records.  Diagnoses were 
major affective disorder and mixed personality traits.  

The veteran underwent a VA examination in March 2000.  The 
veteran claimed that while he was in Vietnam, he had to drive 
through territory where there was a risk of a mine, grenade, 
or mortar attack.  He stated that he saw another soldier be 
killed in a wreck.  He stated that he experienced two 
separate mortar attacks.  The examiner commented that the 
veteran did not report symptoms which were suggestive of 
significant PTSD.  The examiner commented that it did not 
appear that the veteran would be best understood with an Axis 
I diagnosis of PTSD.  The examiner commented that there might 
have been some symptoms of anxiety, which were traceable to 
the veteran's experiences driving transport and being under 
mortar fire or living in fear of attack.  The examiner 
commented, however, that the veteran's current symptoms 
originated from a much different set of causes, which were, 
in the examiner's opinion, mostly unrelated or only minimally 
related to combat experiences.  Diagnosis was depressive 
disorder, preoccupation with somatic function of near 
delusional quality.  In an addendum from July 2000, the 
examiner commented that the date of onset was uncertain, but 
intensified in the 1990s.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO determined that the veteran's claim was not 
well-grounded in its statement of the case, the veteran has 
had an opportunity to offer evidence and testimony, and has 
made arguments and submitted evidence on the merits of this 
claim.  A review of the history of this appeal shows that the 
RO developed the claim as if it were well-grounded, i.e., it 
sought and obtained pertinent medical records relating to the 
veteran's psychiatric treatment and thereafter afforded him a 
VA examination, which specifically addressed the issue of 
whether or not he had PTSD.  In addition, the veteran's 
eligibility to benefits from the SSA was established in 1997 
and medical records considered in such decision were 
obtained.  There is no reasonable possibility that further 
development would aid in substantiating the claim.  Thus, VA 
has complied with its duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A).    

Accordingly, the veteran is not prejudiced by the Board's 
consideration of the claim of entitlement to service 
connection for PTSD on the merits without remanding the case 
back to the RO for what would amount to a pro forma review.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000)

Certain disabilities, such as psychoses, are presumed to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year of leaving service following 
peacetime service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2000).

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this instance, 
service connection for PTSD is not warranted under either the 
new or old regulation.  The substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis, a medical link between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred. See 38 C.F.R. § 
3.304(f) (2000).  Therefore, because the general requirements 
of the regulation have not been substantively changed, it is 
determined that the veteran was not prejudiced by not being 
notified of the change in the regulation. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

While the veteran has described stressors from his time in 
Vietnam, he has not been diagnosed with PTSD.  At his VA 
examination in March 2000, the examiner diagnosed the veteran 
with depressive disorder, and commented that "it did not 
appear that the veteran would be best understood with an Axis 
I diagnosis of PTSD."  Also, the veteran's two private 
physicians (Dr. J. T. and Dr. D. H.) have not diagnosed the 
veteran with PTSD.  

In summary, since the veteran does not have a diagnosis of 
PTSD, the preponderance of the evidence is against his claim 
for service connection for PTSD.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for PTSD is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


